Citation Nr: 1728731	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-24 892	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefit purposes.

2.  Entitlement to service connection for a psychiatric disability to include bipolar disorder with alcohol abuse and bipolar disorder for accrued benefit purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1990.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The December 2011 rating decision denied entitlement to service connection for the cause of the Veteran's death.  In an accompanying letter, the RO denied entitlement to accrued benefits and DIC pursuant to 38 U.S.C.A. § 1318.  The December 2010 rating decision had previously denied reopening of the claim for entitlement to service connection for PTSD and denied service connection for bipolar disorder with alcohol abuse.
 
At the time of the Veteran's death, claims for service connection for PTSD and bipolar disorder with alcohol abuse were pending.  The appellant filed a claim for DIC in September 2011.  Accordingly, these claims have remained pending as claims for accrued benefits purposes.

The appellant testified before the undersigned at a hearing in May 2014.

In January 2015, the Board remanded the case for additional development.

In June 2017, the Board administratively remanded the appeal so that the agency of original jurisdiction (AOJ) could rule on the appellant's inferred motion to be substituted for the appellant.

The issues of entitlement to service connection for the cause of the Veteran's death and for a psychiatric disability to include PTSD and bipolar disorder with alcohol abuse for accrued benefits purposes is REMANDED to the AOJ and is discussed in the REMAND section of the decision below.


FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied service connection for PTSD based on findings that there was no credible corroborating evidence of a stressor event in service and no diagnosis of PTSD, no new evidence was received with a year of the notice of that decision.

2.  Evidence received since the May 2006 rating, and in the claims file prior to the Veteran's death, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

3.  At the time of the Veteran's death in May 2011, he was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service or for ten years or more prior to his death.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 3.156(a) (2016).

3.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - PTSD

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See, Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied by the RO in a May 2006 rating decision.  That decision became final after one year, as the Veteran did not file a timely notice of disagreement or submit additional evidence within a year after notice of the decision.  The evidence of record at the time of the May 2006 decision included the Veteran's service treatment and personnel records.

That decision denied service connection for PTSD because the evidence did not show a conclusive diagnosis of PTSD related to an in-service stressor.  

In the December 2010 rating decision currently on appeal, the RO declined to reopen the claim of entitlement to service connection for PTSD, finding that new and material evidence had not been received.  

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  The evidence received since the RO's May 2006 rating decision consists of VA and private treatment records, as well as the appellant's hearing testimony.  The medical treatment records document a diagnosis of and treatment for PTSD.

As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim, i.e., a diagnosis of PTSD.  See Shade, 24 Vet. App. at 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for PTSD have been met.    

DIC benefits pursuant to 38 U.S.C.A. § 1318

Under 38  U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct AND at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (a).  The total rating may be schedular or may be a TDIU. 38 C.F.R. § 3.22 (c).

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38  U.S.C. § 5314  to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174 (h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38  U.S.C.A. § 5308  but determines that benefits were payable under 38  U.S.C.A. § 5309.  38 C.F.R. § 3.22 (b) (3).

In this case, the Veteran was not service-connected for any disability at the time of his death.  Accordingly, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death or any of the required periods of time.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met.  In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).







						(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

In its January 2015, remand the Board noted that there was a pending claim at the time of the Veteran's death.  A December 2010 decision had denied entitlement to service connection for bipolar disorder, alcohol abuse and PTSD.  The Board pointed out that because the appeal period had not expired at the time of the Veteran's death in September 2011; the claims were deemed to have been pending.  Taylor v. Nicholson, 21 Vet. App. 126 (2007).  After the Board remand, VA adopted regulations codifying the holding in Taylor.  38 C.F.R. § 3.1010(f)(4) (2016).  

In June 2017, the RO denied the inferred motion for substitution on the basis that there was no claim pending at the time of the Veterans death.  This is contrary to Taylor, the regulation and the Board's earlier remand.  Decisions on substitution are appealable and VA is required to provide notice of appellate rights.  38 C.F.R. § 3.1010(e)(1)-(2) (2016).  There is no indication that the appellant was provided this notice.

The issue of substitution is inextricably intertwined with the pending accrued benefits claims, because it pertains to whether VA may consider evidence received after the Veteran's death.  The accrued benefits claims are inextricably intertwined with the issue of service connection for the cause of the Veteran's death, because the appellant contends that a service connected psychiatric disability caused his death by suicide.

Accordingly, this appeal is REMANDED for the following:

1.  Readjudicate the appellant's inferred claim for substitution in light of Taylor v. Nicholson, 21 Vet. App. 126 (2007); 38 C.F.R. § 3.1010(f); and the Board's January 2015 remand.  If substitution is denied, inform the appellant of her appeal rights.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


